Beck, J.
I. The plaintiff was the purchaser at a tax sale of certain land) owned'by one Rose Ann McGarrett. The time for redemption expired. October 17, 1883, under the notice required by law to cut off the right of redemption, which was duly served. Mrs. McGarrett was at the time a pauper, supported by defendant in its poor-house. Before the right of redemption had expired, the supervisors passed a resolution directing the auditor to draw a warrant upon the county treasurer for a sum sufficient to redeem from the tax sale, and the auditor thereupon, without having issued the warrant, or received money for the redemption from any source, issued a certificate of redemption for the land to the county. Subsequently Mrs. McGarrett conveyed the land by a warranty deed to the county. The warrant upon the county treasurer was not issued by the auditor until more than two months after the certificate of redemption was issued. Plaintiff, after the expiration of the time for redemption, demanded a tax deed, which was refused, upon the ground that the land had been redeemed.
II. Assuming, without so holding", that the county was authorized, as the agent of Mrs. McGarrett or otherwise, to *167redeem tbe land, we are of the opinion that there was no lawful redemption made, for the reason that no payment was made to the auditor when the certificate was issued, or at any subsequent time prior to the expiration of the time for redemption. Oode, § 890, prescribes that redemption from tax sales may be made by payment to the county auditor of the amount required by law. For obvious reasons, payment is essential to authorize the redemption; the controlling-reason being that the statute is so written. The auditor cannot issue a certificate which will have the effect to cut off thé right of the holder of the certificate of purchase when no money is paid. He cannot be required to wait the pleasure or convenience of others for the money. It must be on hand, otherwise there is no redemption. The fact that when plaintiff called for the tax deed the warrant had been issued by the auditor, does not defeat his right, which accrued upon default of payment before the time for redemption expired. 'He then acquired the right to the deed, which cannot be defeated by payment made afterwards.
Hpon these grounds we are of the opinion that the decree of the district court ought to be
Affirmed.